Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elected Invention Allowable, Rejoinder of All Previously Withdrawn Claims
Claims 1-26 and 30-33 are allowable. Claims 27-29, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 9/1/21, is hereby withdrawn and claims 27-29 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Allen C. Yun on 3/11/22.

The application has been amended as follows:
1 (Amended). A cell-free system (100) comprising:
a transcription compartment (101) for DNA transcription, designed to bind an RNA polymerase or retain microbeads capable of binding an RNA polymerase, said compartment (101) comprises a fluid inlet port (101a) and a fluid outlet port (101b);
a barrier for selectively preventing or substantially decreasing passage of DNA or modified-DNA therethrough, wherein said barrier is designed to bind a molecule capable of selectively binding DNA or modified-DNA, or retain microbeads capable of binding said molecule, and said barrier is fluidly connected to or comprised within said compartment (101); and
a translation compartment (102) for translation of mRNA to protein and optionally posttranslational modification (PTM) of said protein, said compartment (102) comprises a fluid inlet port 102a (102a) that is fluidly connected to said outlet port (101b) or said barrier, and a fluid outlet port 102b (102b), wherein said compartment (102) is designed to bind said protein or retain microbeads capable of binding said protein,

an inner surface of said transcription compartment (101) comprises a first functional group of a specific binding pair capable of binding to a complementary second functional group of said binding pair present on said RNA polymerase, and is therefore designed to bind to said RNA polymerase; or
said transcription compartment (101) comprises a physical obstacle designed to prevent passage of said microbeads, if present, therethrough, and therefore retain said RNA polymerase bound to said microbeads.

2 (Amended). The cell-free system (100) of claim 1, wherein said barrier comprises a
molecule capable of selectively binding DNA or modified-DNA, or is designed to retain
microbeads comprising or capable of binding said molecule.

3 (Amended). The cell-free system (100) of claim 1, wherein said compartment (101) comprises a physical obstacle designed to prevent passage of microbeads capable of binding said RNA polymerase therethrough, and said physical obstacle comprises multiple pillars, each one of which is separated from an adjacent pillar or inner surface of said compartment (101) by a space that is smaller than the microbeads' diameter. 

(100) of claim 3, wherein said compartment (101) comprises microbeads bound to or designed to bind said RNA polymerase.

5 (Amended). The cell-free system  (100) of claim 3, wherein said compartment (101) lacks microbeads bound to or designed to bind said RNA polymerase.

6 (Amended). The cell-free system  (100) of claim 3, wherein said microbeads comprise a transition metal ion having high affinity to poly-histidine sequence (His-tag); and said RNA polymerase comprises a His-tag bound to said transition metal ion.

7 (Amended). The cell-free system  (100) of claim 6, wherein said transition metal ion
is selected from the group consisting of Ni2+, Co2+, Cu2+, and Zn2+.

8 (Amended). The cell-free system  (100) of claim 1, comprising:
a transcription compartment (101) for DNA transcription, retaining or designed to retain microbeads capable of binding an RNA polymerase, said compartment (101) comprising a fluid inlet port (101a) through which DNA and optionally the RNA polymerase are inserted; a fluid outlet port (101b) through which mRNA exits; and a physical obstacle designed to prevent passage of microbeads capable of binding the RNA polymerase, wherein said physical obstacle comprising multiple pillars, each one of which is separated from (101) by a space that is smaller than the microbeads' diameter;
a barrier for selectively preventing or substantially decreasing passage of DNA or modified-DNA therethrough, wherein said barrier is designed to bind a molecule capable of selectively binding DNA or modified-DNA, or retain microbeads capable of binding said molecule, and said barrier is fluidly connected to or comprised within said compartment (101); and
a translation compartment (102) for translation of mRNA to protein and optionally for post-translational modification (PTM) of the protein, the compartment (102) comprises a fluid inlet port (102a) that is fluidly connected to the outlet port (101b) or the barrier, and a fluid outlet port (102b), wherein the compartment (102) is designed to bind the protein or retain micro beads capable of binding the protein.

9 (Amended). The cell-free system (100) of claim 1, wherein said inner surface of
said compartment (101) comprises a first functional group of a specific binding pair capable of binding to a complementary second functional group of said binding pair present on said RNA polymerase.

10 (Amended). The cell-free system (100) of claim 9, wherein said compartment (101) comprises said RNA polymerase linked to said first functional group via said second functional group.

(100) of claim 1, comprising:
a transcription compartment (101) for DNA transcription, designed to bind an RNA polymerase, said compartment (101) comprising a fluid inlet port (101a) through which DNA and optionally the RNA polymerase are inserted; a fluid outlet port (101b) through which mRNA exits; and a first functional group of a specific binding par capable of binding to a complementary second functional group of said binding pair present on said RNA polymerase
a barrier for selectively preventing or substantially decreasing passage of DNA or modified-DNA therethrough, wherein said barrier is designed to bind a molecule capable of selectively binding DNA or modified-DNA, or retain microbeads capable of binding said molecule, and said barrier is fluidly connected to or comprised within said compartment (101); and
a translation compartment (102) for translation of mRNA to protein and optionally for post-translational modification (PTM) of the protein, the compartment (102)comprises a fluid inlet port (102a)that is fluidly connected to the outlet port (101b)or the barrier, and a fluid outlet port (102b), wherein the compartment (102) is designed to bind the protein or retain micro beads capable of binding the protein.

12 (Amended). The cell-free system (100) of claim 1, wherein said barrier comprises
a physical obstacle designed to prevent passage of microbeads capable of selectively binding DNA  or modified-DNA, and is localized in a physical compartment (103) (101) and to said compartment (102). 

15 (Amended). A cell-free system (100) comprising:
a transcription compartment (101) for DNA transcription, designed to bind an RNA polymerase or retain microbeads capable of binding an RNA polymerase, said compartment (101) comprises a fluid inlet port (101a) and a fluid outlet port (101b);
a translation compartment (102) for translation of mRNA to protein and optionally for PTM of said protein, said compartment (102)comprises a fluid inlet port (102a) that is fluidly connected to said outlet port (101b) or a barrier, and a fluid outlet port (102b), wherein said compartment (102) is designed to bind said protein or retain microbeads capable of binding said protein; and
a barrier compartment (103) spatially separated from but fluidly connected to said compartment (101) and said compartment (102) for selectively preventing or substantially decreasing passage of DNA or modified-DNA therethrough, wherein said barrier compartment (103)  is designed to bind a molecule capable of selectively binding DNA or modified-DNA, or retain microbeads capable of binding said molecule,
wherein:
an inner surface of said transcription compartment (101) comprises a first functional group of a specific binding pair capable of binding to a complementary 
said transcription compartment (101) comprises a physical obstacle designed to prevent passage of said microbeads, if present, therethrough, and therefore retain said RNA polymerase bound to said microbeads.

16 (Amended). The cell-free system (100) of claim 12, wherein said physical obstacle
comprises multiple pillars, each one of which is separated from an adjacent pillar or an inner surface of said compartment (103)  by a space that is smaller than the microbeads' diameter.

17 (Amended). The cell-free system (100) of claim 1, wherein the inner surface of
said barrier comprises a first functional group of a specific binding pair capable of binding to a complementary second functional group of said binding pair present on said DNA or modified DNA, and is therefore designed to bind to said DNA or modified-DNA.

18 (Amended). The cell-free system (100) of claim 1, wherein said translation compartment (102) comprises microbeads capable of binding said protein and a physical obstacle designed to prevent passage of said microbeads therethrough.

19 (Amended). The cell-free system (100) of claim 18, wherein said physical obstacle
(102) by a space that is smaller than the microbeads' diameter.

20 (Amended). The cell-free system (100) of claim 18, wherein said microbeads
comprise a transition metal ion having high affinity to His-tag.

21 (Amended). The cell-free system (100) of claim 1, wherein said compartment (102) further comprises ribosomes and/or translation components.

22 (Amended). The cell-free system (100) of claim 1, wherein the inner surface of
said translation compartment (102) comprises a first functional group of a specific binding pair capable of binding to a complementary second functional group of said binding pair present on said protein, and is therefore designed to bind to said protein.

23 (Amended). The cell-free system (100) of claim 1, wherein said compartment (102) comprises a physical obstacle designed to prevent passage of said microbeads therethrough.

24 (Amended). The cell-free system (100) of claim 1, further comprising at least one
valve that controls flow or flow rate.

(100) of claim 1, comprising one or more
additional DNA transcription compartments (101) each comprising a fluid inlet port (101a) and a fluid outlet port (101b), and fluidly connected to said translation compartment (102).

26 (Amended). The cell-free system (100) of claim 1, comprising one or more
additional translation compartments (102), each fluidly connected to a different DNA transcription compartment (101).

27 (Amended). A method of producing a protein, said method comprising:
providing a cell-free system (100) as defined in claim 1;
.injecting DNA or modified-DNA into the fluid inlet port (101a) of said compartment (101);
incubating the system (100) for a sufficient time and temperature for transcription of said DNA to mRNA;
injecting washing buffer into said fluid inlet port (101a) to separate newly produced mRNA from said DNA or modified-DNA and transferring said mRNA to the translation and post-translational modification (PTM) compartment (102);
incubating the system (100) for a sufficient time and temperature for enabling translation of said mRNA to protein; and
 injecting elution buffer to elute the protein, to thereby producing said protein,
wherein, provided that when said system (100) does not comprise:
a RNA polymerase, the method further includes a step of injecting RNA polymerase or microbeads with an RNA polymerase bound thereon into said fluid inlet port (101a), after step (i) and prior to step (ii);
a DNA-binding molecule, the method further includes a step of injecting microbeads with a binding molecule capable of selectively binding DNA or modified-DNA into a fluid inlet port of said compartment (101) or a separate barrier compartment prior to step (iv);
a protein-binding molecule, the method further includes a step of injecting microbeads capable of binding the protein obtained in step (v), into said translation compartment (102) prior to step ( v); and
ribosomes and reagents necessary for mRNA translation, the method further includes a step of injecting ribosomes and reagents necessary for mRNA translation into said translation compartment (102), prior to step (v).

28 (Amended). The method of claim 27 for producing a protein, said method
comprising:
providing a cell-free system (100) as defined in claim 1, which does not include RNA polymerase, DNA-binding molecule and protein-binding molecule;
injecting RNA polymerase or microbeads binding an RNA polymerase into said fluid inlet port (101a) of said compartment (101);
injecting microbeads binding a molecule capable of selectively binding DNA or modified-DNA into a fluid inlet port of said compartment (101) or a separate barrier compartment;
injecting microbeads capable of binding said protein, and ribosomes and reagents necessary for mRNA translation into said compartment (102);
injecting DNA or modified-DNA into said fluid inlet port of said compartment (101);
incubating the system (100) for a sufficient time and temperature for transcription of said DNA to mRNA;
injecting wash buffer into said fluid inlet port of said compartment (101) to separate newly produced mRNA from said DNA or modified-DNA and transferring said mRNA to said translation and PTM compartment (102);
incubating the system (100) for a sufficient time and temperature for enabling translation of said mRNA into protein; and
injecting elution buffer to elute the protein, thereby producing said protein.

29 (Amended). The method of claim 27, for producing a post-translational modified (PTM) protein, said method further comprising the following steps after step (v) and prior to step (vi):
injecting wash buffer into said fluid inlet port (102a) of said compartment (102) to remove cell-free translation components and mRNA;
injecting post-translation modification enzyme(s) and substrate into said translation and PTM compartment (102), if said system (100) does not comprise same; 
incubating the system (100) for a sufficient time and temperature for enabling PTM of the protein; and 
injecting wash buffer into said fluid inlet port of said compartment (102) to remove post-translation modification enzyme(s) and substrate(s); 
thereby producing said post-translation modified protein.

30 (Amended). A kit comprising:
said cell-free system (100) of claim 1; and 
a leaflet with instructions for expressing a DNA molecule and optionally performing PTM using said cell-free system (100).

31 (Amended). The kit of claim 30, further comprising at least one of: 
a vessel comprising RNA polymerase or RNA polymerase immobilized on microbeads; 
a vessel comprising DNA-binding molecule or modified-DNA-binding molecule immobilized on microbeads; 
a vessel comprising cell-free translation components; 
 a vessel comprising microbeads designed to immobilize protein; and 
vessels comprising solutions comprising factors necessary for producing RNA and protein, and optionally PTM of said protein.

32 (Amended). The kit of claim 30, further comprising: 
a vessel comprising washing solution; and/or 
a vessel comprising elution solution. 


said cell-free system (100) of claim 1; 
a vessel comprising RNA polymerase immobilized on microbeads; 
a vessel comprising DNA-binding molecule or modified-DNA-binding molecule immobilized on microbeads; 
a vessel comprising cell-free translation components; 
a vessel comprising microbeads designed to immobilize protein; 
vessels comprising solutions comprising factors necessary for producing RNA and protein, and optionally PTM of said protein; 
a leaflet with instructions for expressing a DNA molecule and optionally performing PTM using said cell-free system (100); 
 optionally, a vessel comprising washing solution; and 
optionally a vessel comprising elution solution.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
There are three pieces of close prior art for these amended claims:  WO 2020/002598 (Yazdan et al.), US 6670173 (Schels et al.), and EP 1061128 (Metzler et al.).  However none of these teach the following:
the transcription and translation occur in different, separated compartments;
the RNA polymerase is confined to its own transcription compartment by being bound to the compartment itself or to beads confined in the compartment;
DNA in the transcription compartment is prevented from passing into translation compartment by a barrier that selectively binds the DNA; and
The translation compartment  binds the transcribed protein in the transcription compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699